DETAILED ACTION
	The following is a corrected notice of allowance to replace the examiner’s amendment to line 15 of claims 35, 37, and 44 made in the notice of allowance dated 11/04/2021 which contained a typographical error. All other examiner’s amendments and the reasons for allowance remain unchanged. For clarity, all examiner’s amendments and reasons for allowance are repeated below. However, only the amendments to limitations in line 15 in claims 35, 37, and 44 are changed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mortimer on 10/18/2021.
The application has been amended as follows: 
Amend claim 25: In line 7, “the footprint and guide” is changed to “the footprint and the guide”. In lines 8-9, “the footprint and guide” is changed to “the footprint and the guide”.
Amend claim 26: In line 2, “passing a length of suture” is changed to “passing a length of a suture”.
Amend claim 27: In line 2, “further comprising the step of” is changed to “further comprising a step of”. In line 4, “pull the ends of the suture” is changed to “pull the opposite ends of the suture”.
Amend claim 28: In line 4, “the footprint opening” is changed to “the opening in the footprint”. In line 4, “the step of changing the relationship” is changed to “the step of changing a relationship”. In line 6, “the guide and footprint” is changed to “the guide and the footprint”.
Amend claim 29: The method of passing a suture through a plantar plate according to claim 28, wherein the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair 
Amend claim 35: In each of lines 7, 8, and 13, “the footprint and guide” is changed to “the footprint and the guide”. In line 13, “the footprint opening” is changed to “the opening in the footprint”. In line 13, “the step of changing the relationship” is changed to “the step of changing a relationship”. In line 15, “the guide and footprint” is changed to “the guide and the footprint”.
Amend claim 36: In line 4, “the needle receiving guide hole” is changed to “the at least one needle receiving guide hole”. 
Amend claim 37: In each of lines 7, 8, and 13, “the footprint and guide” is changed to “the footprint and the guide”. In line 13, “the footprint opening” is changed to “the opening in the footprint”. In line 13, “the step of changing the relationship” is changed to “the step of changing a relationship”. In line 15, “the guide and footprint” is changed to “the guide and the footprint”. In line 19, “the needle receiving guide hole” is changed to “the at least one needle receiving guide hole”. In line 21, “to loop a length of suture from the needle” is changed to “to loop the length of the suture from the pair of needles”.
Amend claim 38: In line 4, “, preferably” is changed to “comprising”.
Amend claim 40: In line 4, “guide and footprint” is changed to “the guide, and the footprint”. In line 4, “, preferably” is changed to “and in the range of”.
Amend claim 42: The method of passing a suture through a plantar plate according to claim 41, wherein the step of obtaining a plantar plate repair device comprises obtaining a plantar plate repair device wherein the handle projects between 90 and 150 degrees
Amend claim 44: In lines 7, 8, and 13, “the footprint and guide” is changed to “the footprint and the guide”. In line 13, “the footprint opening” is changed to “the opening in the footprint”. In line 13, 
Amend claim 45: In lines 7 and 8, “the footprint and guide” is changed to “the footprint and the guide”.
REASONS FOR ALLOWANCE
Claims 25-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 25, the prior art of record fails to teach or render obvious a method of passing a suture through a plantar plate comprising steps of placing the footprint underneath and directly against the plantar plate and changing a relationship between the footprint and the guide so that the guide directly overlies the plantar plate such that the plantar plate is operatively stabilized between the footprint and the guide, in combination with the remaining limitations of the claims. The closest prior art is Sinnott (US 2013/0231669) which teaches a method that can be used to repair a plantar plate but includes steps of stabilizing and passing a suture through bone and, as persuasively argued in the response dated 10/04/2021, fails to teach stabilizing and passing a suture through the plantar plate. For each of the following independent claims, Sinnott is the closest prior art and fails to teach or render obvious the claimed method for the same reasons. Regarding claim 35, the prior art of record additionally fails to teach or render obvious the Regarding claim 37, the prior art of record additionally fails to teach or render obvious the needle receiving guide hole of the guide comprising a pair of connected receiving guide holes for operatively guiding a pair of needles through the opening in the footprint to loop a length of suture from the needle through the plantar plate, in combination with the remaining limitations of the claim. Regarding claim 44, the prior art of record additionally fails to teach or render obvious the step of passing a length of suture through the plantar plate comprising passing opposite ends of the length of the suture through the guide hole, the plantar plate and the opening in the footprint respectively to form a suture loop and further comprises a first step of passing one end of the length of the suture through the guide hole, plantar plate and opening in the footprint, and a second step of re-aligning the device relative to the plantar plate and passing the other end of the length of the suture through the guide hole, plantar plate and opening in the footprint, in combination with the remaining limitations of the claim. Regarding claim 45, the prior art of record fails to teach or render obvious a method of passing a suture through a plantar plate comprising the steps of placing the footprint underneath the plantar plate such that the plantar plate is located against the footprint; changing a relationship between the footprint and guide so that the plantar plate is operatively stabilized between the footprint and guide; with the plantar plate stabilized, passing opposite ends of a length of a suture through the plantar plate and the footprint to form a suture loop, in combination with the remaining limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771